DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. 20150222694 herein Pandey in view Jung et al. 20190220485 herein Jung.
Per claim 1 Pandey discloses: presenting one or more available data services to a user; (fig. 7 comp 710, 712; ¶0040; a cloud configurable to provide the service via a plurality of cloud service models. For example, a database solution can be available via a SaaS service model or an IaaS service model and a user can select one of those options to implement the database application based on the selected option) receiving a selection of one or more selected data services; (fig. 7 comp 702; ¶0040; a cloud configurable to provide the service via a plurality of cloud service models. For example, a database solution can be available via a SaaS service model or an IaaS service model and a user can select one of those options to implement the database application based on the selected option).
Pandey discloses creating storage solutions based on configuration information but does not specifically disclose: and applying, in dependence upon the one or more selected data services, one or more data services policies to a dataset associated with the user.
However, Jung discloses: and applying, in dependence upon the one or more selected data services, one or more data services policies to a dataset associated with the user (¶0174; said selected service configured to be provided to a user of a device, said selecting at least partly based on data regarding one or more properties of the device and at least partly based on a prior history between the device and one or more of the plurality of discrete service providers (e.g., one of the service providers may previously have provided a service to the user, and the user may have ranked that service very low, so that service provider is less likely to be selected to provide a different service).
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to combine the teachings of Pandey and Jung because Pandey’s instantiation of resources modified with Jung’s collection of discrete service providers based on a user’s history to avoid serving low ranked service provider for selection. Jung’s selection process improves the screening process for devices served to the user (¶0174).
Per claim 2, Jung discloses: wherein the one or more available data services that are presented to the user are selected in dependence upon one or more previously selected services (¶0174; aid selected service configured to be provided to a user of a device, said selecting at least partly based on data regarding one or more properties of the device and at least partly based on a prior history between the device and one or more of the plurality of discrete service providers (e.g., one of the service providers may previously have provided a service to the user).
Per claim 3, Jung discloses: further comprising determining whether the selected one or more data services can be applied (¶0174; aid selected service configured to be provided to a user of a device, said selecting at least partly based on data regarding one or more properties of the device and at least partly based on a prior history between the device and one or more of the plurality of discrete service providers (e.g., one of the service providers may previously have provided a service to the user (e.g., one of the service providers may previously have provided a service to the user, and the user may have ranked that service very low, so that service provider is less likely to be selected to provide a different service).
Per claim 4, Jung discloses: wherein determining whether the selected one or more data services can be applied is carried out in dependence upon one or more previously selected services (¶0174; aid selected service configured to be provided to a user of a device, said selecting at least partly based on data regarding one or more properties of the device and at least partly based on a prior history between the device and one or more of the plurality of discrete service providers (e.g., one of the service providers may previously have provided a service to the user (e.g., one of the service providers may previously have provided a service to the user, and the user may have ranked that service very low, so that service provider is less likely to be selected to provide a different service).
Per claim 5, Jung discloses: wherein applying the one or more data services policies to the dataset associated with the user further comprises applying the one or more data services policies to a storage resource that contains the dataset (¶0174; said selected service configured to be provided to a user of a device, said selecting at least partly based on data regarding one or more properties of the device and at least partly based on a prior history between the device and one or more of the plurality of discrete service providers (e.g., one of the service providers may previously have provided a service to the user, and the user may have ranked that service very low, so that service provider is less likely to be selected to provide a different service; examiner notes that applying the policy to the storage resource is interpreted as picking the optimal storage resources based on the criteria).
Per claim 6, Jung discloses: wherein applying the one or more data services policies to the dataset associated with the user further comprises applying the one or more data services policies to a networking resource that transports at least a portion of the dataset (¶0188;  the identifying at least partly based on restricted device data inventory module 274 identifying one or more services (e.g., a bandwidth regulator that changes when non-priority information is uploaded or downloaded based on available bandwidth) configured to be provided to a user of a device; examiner notes that applying the policy to the a network resource that transports the data  is interpreted as picking the optimal storage resources based networking criteria, i.e. latency, bandwidth etc).
Per claim 7, Jung discloses: wherein the one or more available data services that are presented to the user are selected in dependence upon one or more permissions associated with the user (facilitating module 154 requesting access (¶0150; e.g., the giving of one or more authentication tools, e.g., passwords, privileges, logins, addresses, and the like, or permission, authorization, authentication, and the like to one or more of reading, writing, modifying, altering, deleting, encrypting, transmitting, receiving, or performing any of one or more actions or operations upon) to data collected).
Per claim 9, Jung discloses: further comprising, responsive to receiving the selection of one or more selected data services further comprises presenting, to the user, an impact on one or more previously selected services that would result from applying the one or more selected data service (¶0141; access to data acquired by the device as negotiated result of facilitating a providing of one or more identified services requesting module 154. As illustrated in FIG. 3, the access to data acquired by the device as negotiated result of facilitating a providing of one or more identified services requesting module 154 may include one or more sub-logic modules in various alternative implementations and embodiments).
Claims 10-14 are the apparatus claims corresponding to the method claims 1-3, 7 and 9 and is rejected under the same reasons set forth in connection with the rejection of claim 1-3, 7 and 9.
Claims 15-20 are the computer program product claims corresponding to the method claims 1-3, 7 and 9 and is rejected under the same reasons set forth in connection with the rejection of claim 1-3, 7 and 9.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. 20150222694 herein Pandey and Jung et al. 20190220485 herein Jung in view of Nucci et al. 20190171494 in view of Nucci.
Per claim 8, the combined teachings of Pandey and Jung do not specifically disclose:  wherein presenting one or more available data services to the user further comprises presenting a cost associated with the one or more available data services to the use 
However, Nucci discloses: wherein presenting one or more available data services to the user further comprises presenting a cost associated with the one or more available data services to the use (¶0086; the optimal cluster configuration solver 308 can prepare and present to a user a cost benefit report comparing a cost of a current cluster configuration with costs of one or more identified optimal cluster configurations. Subsequently, the user can select an optimal cluster configuration using the cost benefit report; ; the examiner notes that the cost can be interpreted as many things in the context of cloud computing in view of  monetary, time and resources.).
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to combine the teachings of Pandey, Jung and Nucci because Nucci’s training of different cluster configuration to automate cluster configuration. Nucci’s automated cost configuration analysis provides optimal cluster configurations (¶0086).

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138